Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Karen Dishman Powell appeals the district court’s order dismissing her employment discrimination complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Powell v. Sykes Enters., Inc., No. 1:10-cv-00069-jpj-pms, 2011 WL 765743 (W.D.Va. Feb. 25, 2011). We deny Powell’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.